Defendant in error moves the court to dismiss appeal on the ground that same was not filed in this court within six months after date of final order. Motion for a new trial was overruled on the first day of December, 1924, and notice of appeal given and the appeal was filed in this court on the 13th day of July, 1925. Section 798, C. O. S. 1921, provides as follows:
"All proceedings for reversing, vacating or modifying judgments, or final orders shall be commenced within six months from the rendition of the judgment or final order complained of. * * *"
This statute is mandatory, and the appeal not having been filed within the time therein provided, the appeal is dismissed.